DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on February 24th, 2021 has been entered. Claims 1, 7, 8, 9, 11, 17, 21, 24, 25 and 27 have been amended. Claim 1-30 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11, 13-15, 21-22 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2019/0165880 A1) in view of Moon et al. (US 2020/0367242 A1).

Hakola et al. disclose a method of detecting a time domain collision between a tracking reference signal and a shared data channel with the following features: regarding claim 1, a method of wireless communications by a first transmission reception point (TRP), comprising: obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH); a method of wireless communications by a first transmission reception point (TRP), comprising: obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH) (i.e. a gNB 102 having one or more transmission and reception points (TRPs) 102A, 102B, 102C provide cellular resources for UE106 within a geographical coverage area, and TRPs 102A, 102B, 102C may have independent schedulers, or the gNB 102 may perform joint scheduling among the TRPs 102A, 102B, 102C, wherein the gNB 102 configures the UE 106 with one or more TRS resources transmitted using one or more of the transmit/receive beams 104A, 104B and 104C corresponding to the TRPs 102A, 102B and 102C respectively, and each TRP 102 acquires the knowledge of combined resources available to 102A, 102B and 102C to number of DRMS symbols for a PDSCH based on the configuration for the UE 106), determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP (i.e. since the gNB 102 is receiving resource configuration from the TPR 102A (first TRP) and also receiving from the TRP 102B and performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. based on the determination of overlapping, a rate matching is performed around the time and frequency allocation in the current slot, wherein the rate matching is to match the number of bits in transport block (TB) to the number of bits that may be transmitted in the given allocation, and when determining the allocation for the PDSCH in rate matching around the time and frequency allocation, the rate matching function prepares the transport block assuming that the time and frequency resources are not in use for the PDSCH transmission)”).
Hakola et al. also disclose the following features: regarding claim 3, wherein the information regarding the first configuration is obtained from at least one of the UE or the second TRP (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043 & 0049] summarized as “the gNB 102 configures the UE 106 with resources and transmitted to the UE 106 using any one of the beams 104A, 104B”); regarding claim 4, wherein the information comprises at least one of: one or more DMRS port indexes, a DMRS port group index, or a code division multiplexing (CDM) group index (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043 & 0047] summarized as 
	Hakola et al. is short of expressly teaching “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time”.
	Moon et al. disclose techniques for transmitting and receiving reference signals used for demodulating a downlink channel with the following features: regarding claim 1, performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, a conceptual diagram illustrating a first embodiment of a communication system, see teachings in [0087, 0094 & 0148-0152] summarized as “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. communication system 100 comprising the base stations 110-1, 110-2, 110-3, 120-1, and 120-2 and the terminals 130-1, 130-2, 130-3, 130-4, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. by using the features as taught by Moon et al. in order to provide a more effective and 
Regarding claim 11:
Hakola et al. disclose a method of detecting a time domain collision between a tracking reference signal and a shared data channel with the following features: regarding claim 11, a method of wireless communications by a user equipment (UE), comprising: obtaining information regarding a first configuration indicating resources available to at least a first transmission reception point (TRP) for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PD SCH); obtaining information regarding a second configuration indicating resources available to at least a second TRP for transmitting DMRS for a PDSCH; determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP; and performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043, 0049-56 & 0061-0063] summarized as “a method of wireless communications by a user equipment (UE), comprising: obtaining information regarding a first configuration indicating resources available to at least a first transmission reception point (TRP) for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PD SCH); obtaining information regarding a second configuration indicating resources available to at least a second TRP for transmitting DMRS for a PDSCH (i.e. a gNB 102 having one or more transmission and reception points (TRPs) 102A, 102B, 102C provide cellular resources for UE106 within a geographical coverage area, and TRPs 102A, 102B, 102C may have independent schedulers, or the gNB 102 may perform joint scheduling among the TRPs 102A, 102B, 102C, wherein the gNB 102 configures the UE 106 with one or more TRS resources transmitted from each TRP using one or more of the transmit/receive beams 104A, 104B and 104C corresponding to the TRPs 102A, 102B and 102C respectively, and each TRP 102 acquires the knowledge of combined resources available to 102A, 102B and 102C to number of DRMS symbols for a PDSCH based on the configuration for the UE 106), determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP (i.e. since the gNB 102 is receiving resource configuration from the TPR 102A (first TRP) and also receiving from the TRP 102B (second TRP), so based on the first configuration it determines that the PDSCH allocation includes more than one DMRS symbol in the current slot with overlapping time domain resources as being on the same symbol positions, or the symbol positions may be referred to as colliding symbol positions), and performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. based on the determination of overlapping, a rate matching is performed around the 
Hakola et al. also disclose the following features: regarding claim 13, further comprising: providing information regarding the first configuration to the second TRP; and providing information regarding the second configuration to the first TRP (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043 & 0049] summarized as “the gNB 102 configures the UE 106 with resources and transmitted to the UE 106 using any one of the beams 104A, 104B”); regarding claim 14, wherein: the information regarding the first configuration is obtained from the first TRP; and the information regarding the second configuration is obtained from the second TRP (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043, 0049-56 & 0061-0063] summarized as “TRPs 102A, 102B, 102C may have independent schedulers, or the gNB 102 may perform joint scheduling among the TRPs 102A, 102B, 102C, wherein the gNB 102 configures the UE 106 with one or more TRS resources transmitted from each TRP using one or more of the transmit/receive beams 104A, 104B and 104C corresponding to the TRPs 102A, 102B and 102C respectively, and each TRP 102 acquires the knowledge of combined resources available to 102A, 102B and 102C to number of DRMS symbols for a PDSCH based on the configuration for the UE 106); 
	Hakola et al. is short of expressly teaching “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time”.
	Moon et al. disclose techniques for transmitting and receiving reference signals used for demodulating a downlink channel with the following features: regarding claim 11, performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, a conceptual diagram illustrating a first embodiment of a communication system, see teachings in [0087, 0094 & 0148-0152] summarized as “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. communication system 100 comprising the base stations 110-1, 110-2, 110-3, 120-1, and 120-2 and the terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6, wherein the first base station 110-1, the second base station 110-2, and the third base station 110-3 may form a macro cell, and each of the fourth base station 120-1 and the fifth base station 120-2 may form a small cell, wherein a PDCCH and PDSCH are a downlink control channel and downlink data channel respectively, and DCI may include common information like system information, configuration information etc., as sown the figs. 9A and 9B, the DMRS configuration being transmitted from the second base station 110-2 in which the control resource set is overlapped fully and partially with the PDSCH resource region and the data for the PDSCH may be transmitted in the remaining region except the resources to which the DMRS is mapped, and when the control resource set is overlapped with the PDSCH resource region, a rate matching operation is performed on the PDSCH in the control resource set, the base station may inform the terminal through a signaling procedure whether or not to perform a rate matching operation on the PDSCH, the DMRS transmission and the rate matching operation on the PDSCH is configured to be performed in the control resource set, the terminal may perform the rate matching operation on the PDSCH in the corresponding control resource set, and, for example, the terminal 130-4 may determine that the PDSCH is rate-matched to the resource elements (REs) to which the wideband DMRS is mapped among the REs belonging to the control resource set, the resources 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. by using the features as taught by Moon et al. in order to provide a more effective and efficient system that is capable of performing rate matching around potential DMRS transmissions when resources assigned to TRPs partially or fully overlap in frequency and time. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 21:
Hakola et al. disclose a method of detecting a time domain collision between a tracking reference signal and a shared data channel with the following features: regarding claim 21, an apparatus for wireless communications by a first transmission reception point (TRP), comprising: means for obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH); means for determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP; and means for performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (LIE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see an apparatus for wireless communications by a first transmission reception point (TRP), comprising: means for obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH) (i.e. a gNB 102 having one or more transmission and reception points (TRPs) 102A, 102B, 102C provide cellular resources for UE106 within a geographical coverage area, and TRPs 102A, 102B, 102C may have independent schedulers, or the gNB 102 may perform joint scheduling among the TRPs 102A, 102B, 102C, wherein the gNB 102 configures the UE 106 with one or more TRS resources transmitted using one or more of the transmit/receive beams 104A, 104B and 104C corresponding to the TRPs 102A, 102B and 102C respectively, and each TRP 102 acquires the knowledge of combined resources available to 102A, 102B and 102C to number of DRMS symbols for a PDSCH based on the configuration for the UE 106), means for determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP (i.e. since the gNB 102 is receiving resource configuration from the TPR 102A (first TRP) and also receiving from the TRP 102B (second TRP), so based on the first configuration it determines that the PDSCH allocation includes more than one DMRS symbol in the current slot with overlapping time domain resources as being on the same symbol positions, or the symbol positions may be referred to as colliding symbol positions), and means for performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (LIE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. based on the determination of overlapping, a rate matching is performed around the time and frequency allocation in the current slot, wherein the rate matching is to match the number of bits in transport block (TB) to the number of bits that may be transmitted in the given allocation, and when determining the allocation for the PDSCH in rate matching around the time and frequency allocation, the rate matching function prepares the transport block assuming that the time and frequency resources are not in use for the PDSCH transmission)”).
Hakola et al. also disclose the following features: regarding claim 22, wherein the information comprises at least one of: one or more DMRS port indexes, a DMRS port group index, or a code division multiplexing (CDM) group index (Fig. 1, illustrates a simplified diagram of a portion of a 3GPP NR access deployment, see teachings in [0042-0043 & 0047] summarized as “the UE 106 may be configured with a table where each table index is associated with a certain downlink RS resource corresponding to a certain transmit beam, wherein the gNB 102 provides the UE 106 with an index via the PDCCH to indicate which transmit beam is to be used for transmission of the corresponding PDSCH in a dynamic manner, such that the PDSCH may be allocated to transmit beams dynamically.  In one example, scheduling information for the PDSCH on the PDCCH includes a TCI index pointing to a transmit beam to be used for PDSCH transmission”).
	Hakola et al. is short of expressly teaching “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time”.
	Moon et al. disclose techniques for transmitting and receiving reference signals used for demodulating a downlink channel with the following features: regarding claim 21, performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (LIE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, a conceptual diagram illustrating a first embodiment of a communication system, see teachings in [0087, 0094 & 0148-0152] summarized as “performing rate matching around potential DMRS transmissions of the second TRP when transmitting a PDSCH to a user equipment (LIE), based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. communication system 100 comprising the base stations 110-1, 110-2, 110-3, 120-1, and 120-2 and the terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6, wherein the first base station 110-1, the second base station 110-2, and the third base station 110-3 may form a macro cell, and each of the fourth base station 120-1 and the fifth base station 120-2 may form a small cell, wherein a PDCCH and PDSCH are a downlink control channel and downlink data channel respectively, and DCI may include common information like system information, configuration information etc., as sown the figs. 9A and 9B, the DMRS configuration being transmitted from the second base station 110-2 in which the control resource set is overlapped fully and partially with the PDSCH resource region and the data for the PDSCH may be transmitted in the remaining region except the resources to which the DMRS is mapped, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. by using the features as taught by Moon et al. in order to provide a more effective and efficient system that is capable of performing rate matching around potential DMRS transmissions when resources assigned to TRPs partially or fully overlap in frequency and time. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 27:
Hakola et al. disclose a method of detecting a time domain collision between a tracking reference signal and a shared data channel with the following features: regarding claim 27, an apparatus of wireless communications by a user equipment (UE), comprising: means for obtaining information regarding a first configuration an apparatus of wireless communications by a user equipment (UE), comprising: means for obtaining information regarding a first configuration indicating resources available to at least a first transmission reception point (TRP) for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH); means for obtaining information regarding a second configuration indicating resources available to at least a second TRP for transmitting DMRS for a PDSCH (i.e. a gNB 102 having one or more transmission and reception points (TRPs) 102A, 102B, 102C provide cellular resources for UE106 within a geographical coverage area, and TRPs 102A, 102B, 102C may have independent schedulers, or the gNB 102 may perform joint scheduling among the TRPs 102A, 102B, 102C, wherein the gNB 102 configures the UE 106 with one or more TRS resources transmitted from each TRP using one or more of the transmit/receive beams means for determining, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP (i.e. since the gNB 102 is receiving resource configuration from the TPR 102A (first TRP) and also receiving from the TRP 102B (second TRP), so based on the first configuration it determines that the PDSCH allocation includes more than one DMRS symbol in the current slot with overlapping time domain resources as being on the same symbol positions, or the symbol positions may be referred to as colliding symbol positions), and means for performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. based on the determination of overlapping, a rate matching is performed around the time and frequency allocation in the current slot, wherein the rate matching is to match the number of bits in transport block (TB) to the number of bits that may be transmitted in the given allocation, and when determining the allocation for the PDSCH in rate matching around the time and frequency allocation, the rate matching function prepares the transport block assuming that the time and frequency resources are not in use for the PDSCH transmission)”).
Hakola et al. also disclose the following features: regarding claim 28, wherein the rate matching is performed assuming the second TRP transmits on DMRS ports 
	Hakola et al. is short of expressly teaching “performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time”.
	Moon et al. disclose techniques for transmitting and receiving reference signals used for demodulating a downlink channel with the following features: regarding claim 27, performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (Fig. 1, a conceptual diagram illustrating a first embodiment of a communication system, see teachings in [0087, 0094 & 0148-0152] summarized as “performing rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, and when resources assigned to the first TRP and the second TRP partially or fully overlap in frequency and time (i.e. communication system 100 comprising the base stations 110-1, 110-2, 110-3, 120-1, and 120-2 and the terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6, wherein the first base station 110-1, the second base station 110-2, and the third base station 110-3 may form a macro cell, and each of the fourth base station 120-1 and the fifth base station 120-2 may form a small cell, wherein a PDCCH and PDSCH are a downlink control channel and downlink data channel respectively, and DCI may include common information like system information, configuration information etc., as sown the figs. 9A and 9B, the DMRS configuration being transmitted from the second base station 110-2 in which the control resource set is overlapped fully and partially with the PDSCH resource region and the data for the PDSCH may be transmitted in the remaining region except the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. by using the features as taught by Moon et al. in order to provide a more effective and efficient system that is capable of performing rate matching around potential DMRS transmissions when resources assigned to TRPs partially or fully overlap in frequency and time. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7-8, 17-18, 24-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2019/0165880 A1) in view of Moon et al. (US  as applied to claims 1, 11, 21 and 27 above, and further in view of Gao et al. (US 20200205142 A1).

Hakola et al. and Moon et al. disclose the claimed limitations as described in paragraph 6 above. Hakola et al. and Moon et al. do not expressly disclose the following features: regarding claim 7, further comprising, for a case that the first and second TRPs transmit DMRS on potentially overlapping resources: transmitting DMRS subject to one or more constraints; regarding claim 8, wherein the one or more constraints comprise: the first TRP using different sequences for transmitting DMRS than the second TRP; regarding claim 17, further comprising, for a case that the first and second TRPs transmit DMRS on potentially overlapping resources: DMRS is transmitted subject to one or more constraints; regarding claim 18, wherein the one or more constraints comprise: the first and second TRPs using different sequences for DMRS transmissions; regarding claim 24, further comprising, for a case that the first and second TRPs transmit DMRS on potentially overlapping resources: means for transmitting DMRS subject to one or more constraints; regarding claim 25, wherein the one or more constraints comprise: the first TRP using different sequences for transmitting DMRS than the second TRP; regarding claim 30, wherein the first and second TRPs use different sequences for DMRS transmissions.
	Gao et al. disclose methods and apparatuses for transmitting control information with the following features: regarding claim 7, further comprising, for a case that the first and second TRPs transmit DMRS on potentially overlapping resources: transmitting DMRS subject to one or more constraints (Fig. 1, a block diagram of a communication 
transmitting the second RS and the second and fourth sets of REs are overlapped with each other in frequency domain, however different sequences may be applied to the first and second REs for DMRS may be shifted in frequency, so as to enable the terminal device 120 to differentiate different TRPs based on the different sequences”); regarding claim 8, wherein the one or more constraints comprise: the first and second TRPs using different sequences for transmitting DMRS than the second TRP (Fig. 1, a block diagram of a communication environment in which embodiments of the present disclosure can be implemented, see teachings in [0035-0036 & 0061] summarized as “different sequences may be applied to the first and second REs for DMRS may be shifted in frequency, so as to enable the terminal device 120 to differentiate different TRPs based on the different sequences”); regarding claim 17, further comprising, for a case that the first and second TRPs transmit DMRS on potentially overlapping resources: DMRS is transmitted subject to one or more constraints (Fig. 1, a block diagram of a communication environment in which embodiments of the present disclosure can be implemented, see teachings in [0035-0036 & 0061] summarized as “network 100 includes two TRP 110-1 and TRP 110-2 and one terminal device 120 served by the TRPs, a first set of REGs 631 (fig. 6C) allocated for the TRP 110-1 may 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. with Moon et al. by using the features as taught by Gao et al. in order to provide a more effective and efficient system that is capable of transmitting DMRS on potentially overlapping resources and transmitting DMRS subject to many constraints. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2, 5, 9, 12, 19, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2019/0165880 A1) in view of Moon et al. (US 2020/0367242 A1) and Gao et al. (US 20200205142 A1) as applied to claims 1, 11, 21 and 27 above, and further in view of Cheng et al. (US 2016/0255519 A1).

Hakola et al., Moon et al. and Gao et al. disclose the claimed limitations as described in paragraphs 6-7 above. Hakola et al., Moon et al. and Gao et al. do not expressly disclose the following features: regarding claim 2, wherein: the rate matching is performed assuming the second TRP transmits on DMRS ports assigned according to the first configuration; and the UE transmits downlink control information (DCI) scheduling the PDSCH, in accordance with the rate matching; regarding claim 5, wherein DMRS ports assigned to each TRP are from a same DMRS port group; regarding claim 9, wherein the different sequence are generated by applying different scrambling sequences; regarding claim 12, wherein the rate matching is performed assuming the second TRP transmits on DMRS ports assigned according to the first configuration; regarding claim 19, wherein the first and second TRPs use different scrambling IDs to generate the different DMRS sequences; regarding claim 23, wherein DMRS ports assigned to each TRP are from a same DMRS port group; regarding claim 26, wherein the different sequences are generated by applying different scrambling sequences.
	Cheng et al. disclose systems to enhance downlink UE-specific demodulation reference signals to facilitate inter-cell interference cancellation and suppression with the following features: regarding claim 2, wherein: the rate matching is performed 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. with Moon et al. and Gao et al. by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable of performing rate matching assuming the second TRP transmits on DMRS ports assigned according to the first configuration, and the UE transmits downlink control information (DCI) scheduling the PDSCH and different sequences are generated by applying different scrambling sequences. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2019/0165880 A1) in view of Moon et al. (US 2020/0367242 A1) and Gao et al. (US 20200205142 A1) as applied to claims 1 and 11 above, and further in view of Pourahmadi et al. (US 20140233407 A1).

Hakola et al., Moon et al. and Gao et al. disclose the claimed limitations as described in paragraphs 6 and 8 above. Hakola et al., Moon et al. and Gao et al. do not expressly disclose the following features: regarding claim 10, wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE; regarding claim 20, 
	Pourahmadi et al. disclose a method for interference measurement for advanced receivers with the following features: regarding claim 10, wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE (Fig. 9, diagram of an example of DMRS port assignments, according to an embodiment of the disclosure, see teachings in [0075-0077] summarized as “DMRS ports are used for PDSCH demodulation, a UE may be allocated a number of orthogonal DMRS ports, which may be signaled in downlink grants, different DMRS ports from different cells may not be orthogonal to each other, because different DMRS sequences may be associated with different cell IDs”); regarding claim 20, wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE (Fig. 9, diagram of an example of DMRS port assignments, according to an embodiment of the disclosure, see teachings in [0075-0077] summarized as “DMRS ports are used for PDSCH demodulation, a UE may be allocated a number of orthogonal DMRS ports, which may be signaled in downlink grants, different DMRS ports from different cells may not be orthogonal to each other, because different DMRS sequences may be associated with different cell IDs”)
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hakola et al. with Moon et al. and Gao et al. by using the features as taught by Pourahmadi et al. in order .

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The outstanding rejections of Claims 21 and 27 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph are withdrawn because of the persuasive arguments by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/2/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473